

UNITED STATES STEEL CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
As Amended and Restated Effective April 28, 2020
SECTION 1. ADOPTION AND PURPOSE
1.01
Adoption. The United States Steel Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) was initially adopted by the Board of Directors
of United States Steel Corporation (the “Corporation”) on February 22, 2016, and
approved by the stockholders on April 26, 2016. The Plan was amended with the
approval of the stockholders effective April 25, 2017, to increase the number of
shares authorized for issuance under the Plan. The Plan has been further amended
and is restated as set forth herein by the Board of Directors on February 25,
2020, to be effective April 28, 2020, subject to approval by the stockholders on
April 28, 2020.

1.02
Purpose. The purpose of the Plan is to assist the Corporation in attracting,
retaining and motivating employees and non-employee directors of outstanding
ability and to align their interests with those of the stockholders of the
Corporation.

SECTION 2. DEFINITIONS; CONSTRUCTION
2.01
Definitions. In addition to the terms defined elsewhere in the Plan, the
following terms as used in the Plan shall have the following meanings when used
with initial capital letters:

(a)
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the Corporation. For purposes of this definition, the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person or entity, whether through the
ownership of voting securities, by contract, or otherwise.

(b)
“Appreciation Right” means an Award representing, for each Share subject to such
Appreciation Right, a right granted to a Participant to receive payment in
Shares or cash of an amount equal to the excess, if any, of the Fair Market
Value of a Share on the date of exercise of the Appreciation Right over the
exercise price which shall be at least the Fair Market Value of a Share as of
the grant date.

(c)     “Available Shares” shall have the meaning provided in Section 4.01
hereof.
(d)
“Award” means any Option, Restricted Stock, Restricted Stock Unit, Performance
Award or Other Stock-Based Award.

(e)
“Award Agreement” means any agreement, contract or other instrument or document
evidencing an Award.

(f)    “Board” means the Corporation’s Board of Directors.
(g)    “Business Combination” shall have the meaning provided in
Section 2.01(j)(3) hereof.
(h)
“Cause,” when used with respect to the termination of employment or service of a
Participant, means:

(1)
the willful and continued failure by the Participant to substantially perform
his duties with the Corporation or a Subsidiary or Affiliate (other than any
such failure resulting from the Participant’s disability), after reasonable
notice of such failure and an opportunity to correct it; or

(2)
the willful and continued engaging by the Participant in conduct which is
demonstrably and materially injurious to the Corporation or a Subsidiary or
Affiliate, monetarily or otherwise, or

(3)
the breach by the Participant of the Corporation’s Code of Ethical Business
Conduct as determined by the Corporation in its sole discretion.

For purposes of this Plan, no act, or failure to act, on the Participant’s part
shall be considered “willful” unless done, or omitted to be done, by the
Participant in bad faith and without reasonable belief that such action or
omission was in the best interest of the Corporation.  
(i)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with rules, regulations and interpretations promulgated thereunder.
References to particular sections of the Code shall include any successor
provisions.

(j)
“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:

(1)
any person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) (a “Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
Affiliates) representing thirty percent (30%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include
(A) the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, (D) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, or (E) any individual, entity or
group involved in the acquisition of the Corporation’s voting securities in
connection with which, pursuant to Rule 13d-1 promulgated pursuant to the
Exchange Act, such individual, entity or group is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
Schedule); provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor Schedule), then, for purposes of this paragraph, such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so report,
beneficial ownership of all of the Corporation’s then outstanding voting
securities beneficially owned by it on such date; and provided, further,
however, that for purposes of this paragraph (1), there shall be excluded any
Person who becomes such a beneficial owner in connection with an Excluded
Transaction (as defined in paragraph (3) below); or

 (2)
the following individuals (the “Incumbent Board”) cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
as of the Effective Date, constitute the Board and any new director (other than
a director whose initial assumption of office is in connection with an actual or
threatened election contest including, but not limited to, a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended; or

(3)
there is consummated a merger or consolidation of the Corporation or any direct
or indirect subsidiary thereof with any other corporation (a “Business
Combination”), other than a merger or consolidation (an “Excluded Transaction”)
which would result in:

(A)
at least a majority of the members of the board of directors of the resulting or
surviving entity (or any ultimate parent thereof) in such Business Combination
(the “New Board”) consisting of individuals (“Continuing Directors”) who were
members of the Incumbent Board (as defined in subparagraph (2) above)
immediately prior to consummation of such Business Combination or were
appointed, elected or recommended for appointment or election by members of the
Incumbent Board prior to consummation of such Business Combination (excluding
from Continuing Directors, any individual whose election or appointment, or
recommendation for election or appointment, to the New Board was at the request,
directly or indirectly, of the entity which entered into the definitive
agreement providing for such Business Combination with the Corporation or any
direct or indirect subsidiary thereof), unless the Board determines, prior to
such consummation, that there does not exist a reasonable assurance that, for at
least a two-year period following consummation of such Business Combination, at
least a majority of the members of the New Board will continue to consist of
Continuing Directors and individuals whose election, or nomination for election
by stockholders of the resulting or surviving entity (or any ultimate parent
thereof) in such Business Combination, would be approved by a vote of at least a
majority of the Continuing Directors and individuals whose election or
nomination for election has previously been so approved; or

(B)
a Business Combination that in substance constitutes a disposition or separation
of a division, business unit, or subsidiary; or

(4)
the stockholders of the Corporation approve a plan of a complete liquidation or
dissolution of the Corporation or there is consummation of a sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation with respect to which, following such sale or other
disposition, more than 50% of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Corporation’s then outstanding voting securities immediately prior to
such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Corporation’s then outstanding voting securities.

(k)
“Committee” means (1) with respect to Participants who are employees and other
service providers, the Compensation & Organization Committee or such other
committee of the Board as may be designated by the Board to administer the Plan,
consisting of at least three members of the Board; provided however, that any
member of the Committee participating in the taking of any action under the Plan
shall qualify as (A)  a “non-employee director” as then defined under Rule 16b-3
and (B) an “independent” director under the rules of the New York Stock
Exchange, or (2) with respect to Participants who are non-employee directors,
the Board.

(l)
“Common Stock” means shares of the common stock, par value $1.00 per share, and
such other securities of the Corporation or other corporation or entity as may
be substituted for Shares pursuant to Section 8.01 hereof.

(m)
“Continuing Directors” shall have the meaning provided in Section 2.01(j)(3)
hereof.

(n)
“Disabled” shall mean the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

(o)
“Effective Date” means April 26, 2016, the date the Plan was initially
effective.

(p)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q)
“Excluded Transaction” shall have the meaning provided in Section 2.01(j)(3)
hereof.

(r)
“Fair Market Value” of shares of any stock, including but not limited to Common
Stock, or units of any other securities (herein “shares”), shall be the average
of the highest and lowest sales prices per share for the date as of which Fair
Market Value is to be determined in the principal market in which such shares
are traded, as quoted in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely upon). If
the Fair Market Value of shares on any date cannot be determined on the basis
set forth in the preceding sentence, or if a determination is required as to the
Fair Market Value on any date of property other than shares, the Committee shall
in good faith determine the Fair Market Value of such shares or other property
on such date. Fair Market Value shall be determined without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(s)
“Full-Value Shares” shall have the meaning provided in Section 4.01 hereof.

(t)
“Good Reason” shall mean, without the Participant’s express written consent, the
occurrence after a Change in Control, of any one or more of the following:

(1)
the assignment to the Participant of duties inconsistent with the Participant’s
position immediately prior to the Change in Control or a reduction or adverse
alteration in the nature of the Participant’s position, duties, status or
responsibilities from those in effect immediately prior to the Change in
Control;

(2)
a reduction by the Corporation in the Participant’s annualized and monthly or
semi-monthly rate of base salary (as increased to incorporate the Participant’s
foreign assignment premium, if any, while on foreign assignment) as in effect on
the Change in Control or as the same shall be increased from time to time;

(3)
the Corporation’s requiring the Participant to be based at a location in excess
of fifty (50) miles from the location where the Participant is based immediately
prior to the Change in Control;

(4)
the failure by the Corporation to continue, substantially as in effect
immediately prior to the Change in Control, all of the Corporation’s employee
benefit, incentive compensation, bonus, stock option and stock award plans,
programs, policies, practices or arrangements in which the Participant
participates (or substantially equivalent successor plans, programs, policies,
practices or arrangements) or the failure by the Corporation to continue the
Participant’s participation therein on substantially the same basis, both in
terms of the amount of benefits provided and the level of the Participant’s
participation relative to other participants, as existed immediately prior to
the Change in Control; and

(5)
any purported termination by the Corporation of the Participant’s employment
that is not effected pursuant to a written notice indicating, in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment for Cause, which in the absence of such notice
shall be ineffective.

(u)
“Incumbent Board” shall have the meaning provided in Section 2.01(j)(2) hereof.

(v)
“New Board” shall have the meaning provided in Section 2.01(j)(3) hereof.

(w)
“Option” means a right, granted under Section 6.02 hereof, to purchase Shares at
a specified price during specified time periods.

(x)
“Other Stock-Based Award” means an Award, granted under Section 6.06 hereof,
that is denominated or payable in, valued in whole or in part by reference to,
or otherwise based on, or related to, Shares.

(y)
“Participant” means an employee, other service provider or a non-employee
director of the Corporation or any Subsidiary or Affiliate who is granted an
Award under the Plan.

(z)
“Performance Award” means an award granted under Section 6.05 hereof that is
subject to certain restrictions.

(aa)
“Performance Share,” “Performance Cash Award,” “Performance Goal” and
“Performance Period” shall have the meanings provided in Section 6.05.

(bb)
“Person” shall have the meaning provided in Section 2.01(j)(1) hereof.

(cc)
“Restricted Stock” means Shares, granted under Section 6.03 hereof, that are
subject to certain restrictions.

(dd)
“Restricted Stock Unit” means a unit, granted under Section 6.04 hereof, that is
subject to certain restrictions.

(ee)
“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor to such Rule promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

(ff)
“Shares” means shares of Common Stock.

(gg)
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation, if each of the corporations other than the last
corporation in the chain owns stock possessing at least 50% of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

(hh)
“Termination of Employment” shall have the meaning provided in Section 9.02
hereof.

2.02     Construction. For purposes of the Plan, the following rules of
construction shall apply:
(a)
The word “or” is disjunctive but not necessarily exclusive.

(b)
Words in the singular include the plural; words in the plural include the
singular; words in the neuter gender include the masculine and feminine genders,
and words in the masculine or feminine gender include the other and neuter
genders.

SECTION 3. PLAN ADMINISTRATION
3.01
Board Committee Administration. The Plan shall be administered by the Committee.
The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:

(a)     to designate Participants;
(b)     to determine the type or types of Awards to be granted to each
Participant;
(c)
to determine the number of Awards to be granted, the number of Shares or amount
of cash or other property to which an Award will relate, the terms and
conditions of any Award (including, but not limited to, any exercise price,
grant price or purchase price, any limitation or restriction, any schedule for
lapse of limitations, forfeiture restrictions or restrictions on exercisability
or transferability, and accelerations or waivers thereof, and any Performance
Goal, based in each case on such considerations as the Committee shall determine
subject to the terms of the Plan), and all other matters to be determined in
connection with an Award;

(d)
to determine whether, to what extent and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in cash, Shares,
other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited, exchanged or surrendered;

(e)
to interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan;

(f)
to prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g)
to adopt, amend, suspend, waive and rescind such rules and regulations as the
Committee may deem necessary or advisable to administer the Plan;

(h)
to correct any defect or supply any omission or reconcile any inconsistency, and
to construe and interpret the Plan, the rules and regulations, any Award
Agreement or other instrument entered into or Award made under the Plan;

(i)
to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan; and

(j)
to make such filings and take such actions as may be required from time to time
by appropriate state, regulatory and governmental agencies.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Corporation, Subsidiaries, Affiliates,
Participants, any person claiming any rights under the Plan from or through any
Participants, employees, directors and stockholders. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. Each
member of the Committee shall be entitled to, in good faith, rely or act upon
any report or other information furnished to him by an officer, manager or other
employee of the Corporation or a Subsidiary, the Corporation’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Corporation and/or Committee to assist in the
administration of the Plan.
3.02
Committee Delegation. The Committee may delegate to officers, managers and/or
agents of the Corporation or any Subsidiary or Affiliate the authority, subject
to such terms as the Committee shall determine and applicable law, to perform
administrative and other functions under the Plan. Specifically, the Committee
may delegate to one or more officers of the Corporation the authority to grant
Awards to Participants who are not directors or officers (as defined under
Section 16 of the Exchange Act) of the Corporation, provided the Committee shall
have determined the number of Shares available for such grants and the grants
are subject to the terms and conditions of the underlying Award Agreements and
the Plan. Any such delegation shall be subject to the limitation under Section
157(c) of the Delaware General Corporation Law.

 SECTION 4. SHARES SUBJECT TO THE PLAN
4.01
The maximum number of Shares which may be issued and in respect of which Awards
may be granted under the Plan shall be limited to 18,200,000 Shares, subject to
adjustment as provided in Section 8.01, which may be used for all forms of
Awards (such Shares may be referred to as “Available Shares”). Each Option or
Appreciation Right shall reduce the number of Available Shares by one Share for
each Share represented by such Option or Appreciation Right, except to the
extent the Award is settled in cash. All other Shares to which an Award other
than an Option or Appreciation Right relates shall be referred to as “Full-Value
Shares” and, unless such Award is settled in cash, shall reduce the number of
Available Shares by 1.78 Shares.

For purposes of this Section 4.01, the number of Shares to which an Award
relates shall be counted against the number of Available Shares under the Plan
at the time of grant of the Award, unless such number of Shares cannot be
determined at that time, in which case the number of Shares actually distributed
pursuant to the Award shall be counted against the number of Available Shares
under the Plan at the time of distribution; provided, however, that Awards
related to or retroactively added to, or granted in tandem with, substituted for
or converted into, other Awards shall be counted or not counted against the
number of Shares reserved and available under the Plan in accordance with
procedures adopted by the Committee so as to ensure appropriate counting but
avoid double counting.
If and to the extent any Award granted under this Plan or any award granted
under the 2005 Stock Incentive Plan (“2005 Plan”) and outstanding on the
Effective Date (a “2005 Plan Award”) is forfeited or otherwise terminates
without payment being made to the Participant in the form of Shares or if
payment is made to the Participant in the form of cash, cash equivalents or
other property other than Shares, any Shares that are not issued with respect to
such Award or 2005 Plan Award shall, to the extent of any such forfeiture or
termination or alternative payment, again be available for Awards under the
Plan. Subject to the provisions of Section 8.01, such Shares shall be added to
the number of Available Shares at the rate for which the award was originally
subtracted from the number of Available Shares under this Plan or from the
number of Shares that were available under the 2005 Plan, as applicable. If the
exercise price of an Award is paid by delivering to the Corporation Shares
previously owned by the Participant or by withholding Shares issuable upon
exercise or if Shares are delivered or withheld for purposes of satisfying a tax
withholding obligation or if Shares are repurchased by the Company with Option
proceeds, the number of Shares covered by the Award equal to the number of
Shares so delivered, withheld or repurchased shall be counted, however, against
the number of Shares granted and shall not again be available for Awards under
the Plan. In addition, all Shares covered by an Appreciation Right, to the
extent that it is exercised and settled in Shares, shall be counted against the
number of Shares granted and shall not again be available for Awards under the
Plan. Any Shares distributed pursuant to an Award may consist, in whole or part,
of authorized and unissued Shares or of treasury Shares, including Shares
repurchased by the Corporation for purposes of the Plan.
SECTION 5. ELIGIBILITY, VESTING REQUIREMENTS AND PROHIBITION ON REPRICING AND
RELOAD OPTIONS
5.01
Eligibility. Awards may be granted only to individuals who are employees, other
service providers and/or non-employee directors of the Corporation or any
Subsidiary or Affiliate.

5.02
Vesting of Awards. All Awards shall provide for vesting based on employment or
service which is at least twelve (12) months from the date on which such Award
is granted, and there shall be no acceleration of vesting of an Award to be more
rapid than vesting after twelve (12) months, except for the Committee’s
discretion to provide for accelerated vesting or exercisability in the terms of
an Award or otherwise in connection with death, disability, retirement,
involuntary termination of employment or service without Cause or a Change in
Control. Notwithstanding any contrary provision of the Plan, up to five percent
(5%) of the aggregate number of Shares authorized for issuance under the Plan
may be issued pursuant to Awards without regard to the limitations of this
Section 5.02.

5.03
Repricing and Reload Options Prohibited. Except as provided in Section 8
(Adjustment Provisions), the Corporation may not, without obtaining stockholder
approval: (a) amend or modify the terms of any outstanding Option or
Appreciation Right to reduce the exercise price of such outstanding Option or
Appreciation Right; (b) cancel, exchange or permit or accept the surrender of
any outstanding Option or Appreciation Right in exchange for an Option or
Appreciation Right with an exercise price that is less than the exercise price
of the original Option or Appreciation Right; or (c) cancel, exchange or permit
or accept the surrender of any outstanding Option or Appreciation Right in
exchange for any other Award, cash or other securities for purposes of repricing
such Option or Appreciation Right. No Option may be granted to any individual on
account of the use of Shares by such individual to exercise a prior Option.

SECTION 6. SPECIFIC TERMS OF AWARDS
6.01
General. Subject to the terms of the Plan and any applicable Award Agreement,
Awards may be granted as set forth in this Section 6. In addition, the Committee
may impose on any Award or the exercise thereof, at the date of grant or
thereafter (subject to the terms of Section 10.01), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including separate escrow provisions and terms requiring
forfeiture of Awards in the event of termination of employment or service by the
Participant. Except as required by applicable law, Awards may be granted for no
consideration other than prior and/or future services. Dividends and dividend
equivalents shall not be paid on Options, Appreciation Rights and unvested
Full-Value Shares. Dividends and dividend equivalents may not be paid with
respect to Performance Awards before the Performance Goals are achieved and the
Performance Awards are earned.

6.02
Options. The Committee is authorized to grant Options to Participants, subject
to the following terms and conditions:

(a)
Exercise Price. The exercise price per Share of an Option shall not be less than
100% of the Fair Market Value of a Share on the date of grant of such Option.

(b)
Option Term. The term of each Option shall be determined by the Committee,
except that, consistent with the provisions of Section 7.04, no Option shall be
exercisable after the expiration of ten years from the date of grant. The Option
shall be evidenced by a form of written Award Agreement, and subject to the
terms thereof.

(c)
Times and Methods of Exercise. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part, the methods by which
the exercise price may be paid or deemed to be paid, and the form of such
payment, including, without limitation, cash, Shares, or other property or any
combination thereof, having a Fair Market Value on the date of exercise equal to
the exercise price, provided, however, that in the case of a Participant who is
at the time of exercise subject to Section 16 of the Exchange Act, any portion
of the exercise price representing a fraction of a Share shall in any event be
paid in cash or in property other than any equity security (as defined by the
Exchange Act) of the Corporation.

Delivery of Shares in payment of the exercise price of an Option, if authorized
by the Committee, may be accomplished through the effective transfer to the
Corporation of Shares held by a broker or other agent. Unless otherwise
determined by the Committee, the Corporation will also cooperate with any person
exercising an Option who participates in a cashless exercise program of a broker
or other agent under which all or part of the Shares received upon exercise of
the Option are sold through the broker or other agent, for the purpose of paying
the exercise price of an Option. Additionally, if authorized by the Committee, a
Participant may elect the withholding of shares to be acquired upon exercise,
valued at the Fair Market Value on the date of exercise, for the purpose of
paying the exercise price of an Option. Notwithstanding any of the preceding,
unless the Committee, in its discretion, shall otherwise determine, the exercise
of the Option shall not be deemed to occur, and no Shares will be issued by the
Corporation upon exercise of an Option, until the Corporation has received
payment in full of the exercise price. Notwithstanding language in any grant
form to the contrary, if the optionee is subject to taxation on the benefit
received from the Option in a jurisdiction outside the United States the
optionee (i) shall not be permitted to pay the exercise price by surrendering
shares of Common Stock that he or she already owns or attesting to the ownership
of shares of Common Stock and (ii) shall not be permitted to elect the
withholding of shares to be acquired upon exercise to satisfy either the
exercise price or the tax withholding obligation if, in the opinion of the
Committee, such election could cause the participant, or the Corporation, to
receive unfavorable tax treatment.
(d)
Termination of Employment. In the case of Participants who are employees or
other service providers, unless otherwise determined by the Committee and
reflected in the Award Agreement or award program:

(1)
if a Participant shall die while employed or engaged by the Corporation or a
Subsidiary or Affiliate or during a period following termination of employment
or engagement during which an Option otherwise remains exercisable under this
Section 6.02(d), Options granted to the Participant, to the extent exercisable
at the time of the Participant’s death, may be exercised within three years
after the date of the Participant’s death, but not later than the expiration
date of the Option, by the executor or administrator of the Participant’s estate
or by the Person or Persons to whom the Participant shall have transferred such
right by will or by the laws of descent and distribution;

(2)
if the employment or engagement of a Participant with the Corporation and its
Subsidiaries and Affiliates shall be involuntarily terminated under
circumstances which would qualify the Participant for benefits under a severance
plan of the Corporation, or if a Participant shall retire under the terms of any
retirement plan of the Corporation or a Subsidiary, or shall terminate his or
her employment or engagement with the written consent of the Corporation or a
Subsidiary specifically permitting such exercise, or shall become Disabled,
Options granted to the Participant, to the extent exercisable at the date of the
Participant’s termination of employment or engagement, may be exercised within
three years after the date of termination of employment or engagement, but not
later than the expiration date of the Option; and

(3)
except to the extent an Option remains exercisable under paragraph (1) or
(2) above or under Section 9.01, any Option granted to a Participant shall
terminate immediately upon the termination of all employment or engagement of
the Participant with the Corporation or a Subsidiary or Affiliate.

(e)
Termination of Service. In the case of Participants who are non-employee
directors, unless otherwise determined by the Board and reflected in the Award
Agreement or award program:

(1)
if a Participant shall die while in service with the Corporation or a Subsidiary
or during a period following termination of service during which an Option
otherwise remains exercisable under this Section 6.02(e), Options granted to the
Participant, to the extent exercisable at the time of the Participant’s death,
may be exercised within three years after the date of the Participant’s death,
but not later than the expiration date of the Option, by the executor or
administrator of the Participant’s estate or by the Person or Persons to whom
the Participant shall have transferred such right by will or by the laws of
descent and distribution;

(2)
if the service of a Participant with the Corporation and its Subsidiaries shall
be terminated for reasons other than removal for Cause, Options granted to the
Participant, to the extent exercisable at the date of the Participant’s
termination of service, may be exercised within three years after the date of
termination of service, but not later than the expiration date of the Option;
and

(3)
except to the extent an Option remains exercisable under paragraph (1) or
(2) above or under Section 9.01, any Option granted to a Participant shall
terminate immediately upon the termination of all service of the Participant
with the Corporation or a Subsidiary.

(f)
Individual Limit. The aggregate number of Shares for which Options may be
granted under the Plan to any single Participant in any calendar year shall not
exceed 1,000,000 Shares.

6.03
Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants, subject to the following terms and conditions:

(a)
Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments or otherwise, as the Committee shall determine at the time
of grant or thereafter.

(b)
Forfeiture. Except as otherwise determined by the Committee at the time of grant
or thereafter subject to the limitations of the Plan, upon termination of
employment, engagement or other service (as determined under criteria
established by the Committee) during the applicable restriction period,
Restricted Stock that is at such time subject to restrictions shall be forfeited
and reacquired by the Corporation.

(c)
Certificates for Shares. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine, including, without
limitation, issuance of certificates representing Shares, which may be held in
escrow. Certificates representing Shares of Restricted Stock shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.

(d)
Maximum Individual Performance-Based Restricted Stock Limit. Restricted Stock
may be subject to Performance Goals. No Participant shall be granted within any
calendar year one or more Restricted Stock Awards under the Plan subject to
Performance Goals for more than 1,000,000 Shares.

6.04
Restricted Stock Units. The Committee is authorized to grant Restricted Stock
Units to Participants, subject to the following terms and conditions:

(a)
Issuance and Restrictions. Restricted Stock Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock Units or the right to receive dividends thereon), which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments or otherwise, as the Committee shall
determine at the time of grant or thereafter.

(b)
Forfeiture. Except as otherwise determined by the Committee at the time of grant
or thereafter subject to the limitations of the Plan, upon termination of
employment, engagement or other service (as determined under criteria
established by the Committee) during the applicable restriction period,
Restricted Stock Units that are at such time subject to restrictions shall be
forfeited.

(c)
Maximum Individual Performance-Based Restricted Stock Unit Limit. Restricted
Stock may be subject to Performance Goals. No Participant shall be granted
within any calendar year one or more Restricted Stock Unit Awards under the Plan
subject to Performance Goals for more than 1,000,000 Shares.

6.05
Performance Awards. The Committee is authorized to grant Performance Awards to
Participants, subject to the following terms and conditions:

(a)
Types of Performance Awards. Performance Awards may be granted in the form of
Performance Shares or Performance Cash Awards. Performance Shares shall be
denominated in Shares and may be payable in Shares or in cash. Performance Cash
Awards shall be denominated in dollars, have an initial value that is
established by the Committee at the time of grant, and may be payable in cash or
in Shares.

(b)
Right to Payment. A Performance Award shall represent the right to receive
Shares or a dollar amount based on the achievement, or the level of achievement,
during a specified Performance Period of one or more Performance Goals
established by the Committee at the time of the Award. Performance Goals may
include threshold Corporation performance goals and Participant performance
goals.

(c)
Terms of Performance Awards. At or prior to the time a Performance Award is
granted, the Committee shall cause to be set forth in the Award Agreement or
otherwise in writing (i) the Performance Goals applicable to the Award and the
Performance Period during which the achievement of the Performance Goals shall
be measured, (ii) the amount which may be earned by the Participant based on the
achievement, or the level of achievement, of the Performance Goals or the
formula by which such amount shall be determined and (iii) such other terms and
conditions applicable to the Award as the Committee may, in its discretion,
determine to include therein; provided, however, dividends and dividend
equivalents may accrue, but shall not be paid with respect to Performance Awards
before the Performance Goals are achieved and the Performance Awards are earned.
The terms so established by the Committee shall be objective such that a third
party having knowledge of the relevant facts could determine whether or not any
Performance Goal has been achieved, or the extent of such achievement, and the
amount, if any, which has been earned by the Participant based on such
performance. The Committee may retain the discretion to reduce (but not to
increase) the amount of a Performance Award which will be earned based on the
achievement of Performance Goals; provided, however, that the exercise of such
negative discretion shall not be permitted to result in any increase in the
amount of any Performance Award payable to any other Participant. When the
Performance Goals are established, the Committee shall also specify the manner
in which the level of achievement of such Performance Goals shall be calculated
and the weighting assigned to such Performance Goals. The Committee may
determine that certain specified events or occurrences, including changes in
accounting standards or tax laws and the effects of non-operational items or
unusual or infrequently occurring items as defined by generally accepted
accounting principles, shall be excluded from the calculation.

 (d)
Performance Goals. Prior to the earlier of (i) ninety (90) days after the
commencement of the period of service to which the Performance Goal relates (the
“Performance Period”) or (ii) the date on which 25% of the Performance Period
has elapsed, the Committee shall establish the Performance Goals for the
relevant Performance Period. The outcome of the Performance Goals must be
substantially uncertain at the time the goals are established. “Performance
Goals” shall mean one or more preestablished, objective measures of performance
during a specified Performance Period, selected by the Committee in its
discretion. Performance Goals may be based upon one or more of the following
objective performance measures and expressed in either, or a combination of,
absolute or relative values or rates of change and on a gross or net basis:
safety performance, stock price, capital expenditures, earnings per share,
earnings per share growth, return on capital employed, return on invested
capital, return on capital, costs, net income, net income growth, operating
margin, revenues, revenue growth, revenue from operations, net sales, expenses,
income from operations as a percent of capital employed, income from operations,
income from operations per ton shipped, tons shipped, cash flow, market share,
return on equity, return on assets, earnings (including EBITDA and EBIT),
operating cash flow, operating cash flow as a percent of capital employed,
economic value added, gross margin, total shareholder return, shareholder
equity, debt, debt to shareholder equity, debt to earnings (including EBITDA and
EBIT), interest expense and/or other fixed charges, earnings (including EBITDA
and EBIT) to interest expense and/or other fixed charges, environmental
emissions improvement, workforce diversity, number of accounts, workers’
compensation claims, budgeted amounts, cost per hire, turnover rate, and/or
training costs and expenses. Performance Goals based on such performance
measures may be based either on the performance of the Participant, Corporation,
a Subsidiary or Subsidiaries, an Affiliate or Affiliates, any branch,
department, business unit or other portion thereof under such measure for the
Performance Period and/or upon a comparison of such performance with the
performance of a peer group of corporations, prior Performance Periods or other
measure selected or defined by the Committee at the time of making a Performance
Award. The Committee may in its discretion also determine to use other objective
performance measures as Performance Goals.

(e)
Committee Certification. Following completion of the applicable Performance
Period, and prior to any payment of a Performance Award to the Participant, the
Committee shall determine in accordance with the terms of the Performance Award
and shall certify in writing whether the applicable Performance Goal or Goals
were achieved, or the level of such achievement, and the amount, if any, earned
by the Participant based upon such performance. For this purpose, approved
minutes of the meeting of the Committee at which certification is made shall be
sufficient to satisfy the requirement of a written certification. Performance
Awards are not intended to provide for the deferral of compensation, such that
Performance Awards shall be paid upon vesting and in no event later than the day
which is two and one-half months following the end of the calendar year in which
the Performance Period ends, or such other time period as may be required under
Section 409A of the Code to avoid characterization of such Awards as deferred
compensation.

(f)
Maximum Individual Performance Award Limit. No Participant shall be granted
within any calendar year (i) Performance Shares which could result in such
Participant receiving pursuant to such Performance Shares more than 1,000,000
Shares or the Fair Market Value thereof if paid in cash, or (ii) Performance
Cash Awards which could result in such Participant receiving more than
$20,000,000 in value.

(g)
Performance Award Pool. The Committee may establish a Performance Award pool,
which shall be an unfunded pool, based upon the achievement of one or more
Performance Goals during the Performance Period, as specified by the Committee.
The amount of the Award Pool at the threshold, target and maximum performance
levels may be a stated percentage of the Award Pool at the applicable level for
the specified Performance Goals. The maximum amount payable to any Participant
shall be stated in terms of a percentage of the award pool and the sum of such
percentages shall not exceed 100%.

6.06
Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares, including, without limitation,
purchase rights, Appreciation Rights, Shares awarded which are not subject to
any restrictions or conditions, subject to the limitations of the Plan,
convertible securities, exchangeable securities or other rights convertible or
exchangeable into Shares, as the Committee in its discretion may determine. In
the discretion of the Committee, such Other Stock-Based Awards, including
Shares, or other types of Awards authorized under the Plan, may be used in
connection with, or to satisfy obligations of the Corporation or a Subsidiary or
an Affiliate under, other compensation or incentive plans, programs or
arrangements of the Corporation or any Subsidiary or Affiliate for eligible
Participants, including without limitation the Deferred Compensation Program for
Non-Employee Directors, the Non-Employee Director Stock Program, other or
successor programs and executive contracts.

The Committee shall determine the terms and conditions of Other Stock-Based
Awards. Shares or securities delivered pursuant to a purchase right or
Appreciation Right granted under this Section 6.06 shall be purchased for such
consideration, paid for by such methods and in such forms, including, without
limitation, cash, Shares, or other property or any combination thereof, as the
Committee shall determine.
The aggregate number of Shares for which Appreciation Rights may be granted
under the Plan to any single Participant in any calendar year shall not exceed
1,000,000 Shares.
6.07
Limitation on Awards to Non-Employee Directors. Notwithstanding any other
provision of the Plan to the contrary, the aggregate grant date fair value
(computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any non-employee director for any
single calendar year shall not exceed $500,000; provided, however, that such
limit shall not apply to any Awards made at the election of a non-employee
director to receive Awards in lieu of all or a portion of any annual committee
cash retainers or other similar cash based payments.

SECTION 7. GENERAL TERMS OF AWARDS
7.01
Stand-Alone, Tandem and Substitute Awards. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone or in addition to, or
in tandem with, any other Award granted under the Plan or any award granted
under any other plan, program or arrangement of the Corporation or any
Subsidiary or any business entity acquired or to be acquired by the Corporation
or a Subsidiary. Awards granted in addition to or in tandem with other Awards or
awards may be granted either at the same time as or at a different time from the
grant of such other Awards or awards.

7.02
Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option, other purchase right or Appreciation Right exceed a period of ten
(10) years from the date of its grant.

7.03
Form of Payment of Awards. Subject to the terms of the Plan and any applicable
Award Agreement, payments or substitutions to be made by the Corporation upon
the grant, exercise or other payment or distribution of an Award may be made in
such forms as the Committee shall determine at the time of grant or thereafter,
including, without limitation, cash, Shares, or other property or any
combination thereof, in each case in accordance with rules and procedures
established, or as otherwise determined, by the Committee.

7.04
Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any person other than the Corporation, or shall be subject to any lien,
obligation or liability of such Participant to any person other than the
Corporation or a Subsidiary. No Award and no rights or interests therein shall
be assignable or transferable by a Participant otherwise than by will or the
laws of descent and distribution, and any Option or other right to purchase or
acquire Shares granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant. A beneficiary,
guardian, legal representative or other person claiming any rights under the
Plan from or through any Participant shall be subject to all the terms and
conditions of the Plan and any Award Agreement applicable to such Participant as
well as any additional restrictions or limitations deemed necessary or
appropriate by the Committee.

7.05
Registration and Listing Compliance. No Award shall be paid and no Shares or
other securities shall be distributed with respect to any Award in a transaction
subject to the registration requirements of the Securities Act of 1933, as
amended, or any state securities law or subject to a listing requirement under
any listing agreement between the Corporation and any national securities
exchange, and no Award shall confer upon any Participant rights to such payment
or distribution until such laws and contractual obligations of the Corporation
have been complied with in all material respects. Except to the extent required
by the terms of an Award Agreement or another contract between the Corporation
and the Participant, neither the grant of any Award nor anything else contained
herein shall obligate the Corporation to take any action to comply with any
requirements of any such securities laws or contractual obligations relating to
the registration (or exemption therefrom) or listing of any Shares or other
securities, whether or not necessary in order to permit any such payment or
distribution.

7.06
Stock Certificates. Awards representing Shares under the Plan may be recorded in
book entry form until the lapse of restrictions or limitations thereon, or
issued in the form of certificates. All certificates for Shares delivered under
the terms of the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which Shares are listed or
quoted. The Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions or any other
restrictions or limitations that may be applicable to Shares. In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, the Committee
may require any Participant to enter into an agreement providing that
certificates representing Shares issuable or issued pursuant to an Award shall
remain in the physical custody of the Corporation or such other person as the
Committee may designate.

7.07.
Forfeiture and Repayment. Notwithstanding any other provisions of the Plan, any
Award which is subject to recovery under any law, government regulation, stock
exchange listing requirement or recoupment policy adopted by the Corporation,
will be subject to such deduction, clawback or cancellation as may be made
pursuant to such law, government regulation, stock exchange listing requirement
or recoupment policy, as may be in effect from time to time.

SECTION 8. ADJUSTMENT PROVISIONS
8.01
If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, then equitable adjustment shall be made
to outstanding Awards, the maximum number of Shares specified in Section 4.01
that may be issued under the Plan but are not then subject to outstanding Awards
and the maximum number of Shares specified under Sections 6.02(f), 6.03(d),
6.04(d), 6.05(f). Any shares of Common Stock distributed with respect to any
Restricted Stock held in escrow shall also be held by the Corporation in escrow
and shall be subject to the same restrictions as are applicable to the
Restricted Stock on which they were distributed.

If the outstanding shares of Common Stock shall be changed into or exchangeable
for a different number or kind of shares of stock or other securities of the
Corporation or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then equitable adjustments shall be made to
the Awards, the Shares specified in Section 4.01 that may be issued under the
Plan but which is not then subject to any outstanding Award, and the maximum
number of Shares under Sections 6.02(f), 6.03(d), 6.04(d), 6.05(f). Unless
otherwise determined by the Committee in its discretion, any such stock or
securities, as well as any cash or other property, into or for which any
Restricted Stock held in escrow shall be changed or exchangeable in any such
transaction shall also be held by the Corporation in escrow and shall be subject
to the same restrictions as are applicable to the Restricted Stock in respect of
which such stock, securities, cash or other property was issued or distributed.
In case of any adjustment or substitution as provided for in this Section 8.01,
the aggregate option price for all Shares subject to each then outstanding
Option, Restricted Stock Unit, Performance Award or Other Stock Based Award,
prior to such adjustment or substitution shall be the aggregate option price for
all shares of stock or other securities (including any fraction), cash or other
property to which such Shares shall have been adjusted or which shall have been
substituted for such Shares. Any new option price per share or other unit shall
be carried to at least three decimal places with the last decimal place rounded
upwards to the nearest whole number.
If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to stockholders of the Common Stock, (i) the Committee shall make any
adjustments to any then outstanding Option, Restricted Stock Unit, Performance
Award or Other Stock Based Award, which it determines are equitably required to
prevent dilution or enlargement of the rights of optionees and awardees which
would otherwise result from any such transaction, and (ii) unless otherwise
determined by the Committee in its discretion, any stock, securities, cash or
other property distributed with respect to any Restricted Stock held in escrow
or for which any Restricted Stock held in escrow shall be exchanged in any such
transaction shall also be held by the Corporation in escrow and shall be subject
to the same restrictions as are applicable to the Restricted Stock in respect of
which such stock, securities, cash or other property was distributed or
exchanged.
No adjustment or substitution provided for in this Section 8.01 shall require
the Corporation to issue or sell a fraction of a Share or other security.
Accordingly, all fractional Shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution. Owners of Restricted Stock held in
escrow shall be treated in the same manner as owners of Common Stock not held in
escrow with respect to fractional Shares created by an adjustment or
substitution of Shares, except that, unless otherwise determined by the
Committee in its discretion, any cash or other property paid in lieu of a
fractional Share shall be subject to restrictions similar to those applicable to
the Restricted Stock exchanged therefore. In the event of any other change in or
conversion of the Common Stock, the Committee may in its discretion adjust the
outstanding Awards and other amounts provided in the Plan in order to prevent
the dilution or enlargement of rights of Participants.
SECTION 9. CHANGE IN CONTROL PROVISIONS
9.01
Acceleration of Exercisability and Lapse of Restrictions. Unless otherwise
determined by the Committee at the time of grant of an Award or unless otherwise
provided in the applicable Award Agreement, if (i) a Change in Control shall
occur, and (ii) a Termination of Employment occurs, then, in addition to any
other rights of post-termination exercise which the Participant (or other holder
of the Award) may have under the Plan or the applicable Award Agreement: (i) all
outstanding Awards pursuant to which the Participant may have exercise rights,
which are restricted or limited, shall become fully exercisable and shall remain
exercisable until the expiration date of the award; and (ii) all restrictions or
limitations, including risks of forfeiture, on outstanding Awards subject to
restrictions or limitations under the Plan shall lapse.

In addition, upon the occurrence of a Change in Control, all performance
criteria and other conditions to payment of Awards under which payments of
Shares or other property are subject to conditions shall be determined using the
abbreviated performance period ending upon the date of the Change in Control.
Notwithstanding the foregoing, unless otherwise determined by the Committee at
the time of grant of an Award or unless otherwise provided in the applicable
Award Agreement, if a Change in Control shall occur, (i) scheduled vesting dates
for performance-based Awards will not be affected by a Change in Control and
(ii) all Awards shall remain payable on the dates provided in the underlying
Award Agreements and the Plan.  
9.02
Termination of Employment or Service in connection with a Change in Control. If
within the two-year period beginning on the date of a Change in Control the
employment or service of a Participant shall be terminated (i) involuntarily for
any reason other than for Cause or (ii) in the case of Participants who have
been determined by the Committee to be executive management prior to the time of
the Change in Control, voluntarily for Good Reason, such termination shall be a
“Termination of Employment” for purposes of this Plan.

The Participant’s right to terminate his or her employment pursuant to this
Section shall not be affected by the Participant’s incapacity due to physical or
mental illness or eligibility for retirement. The Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.
SECTION 10. AMENDMENTS TO AND TERMINATION OF THE PLAN
10.01
The Board may amend, alter, suspend, discontinue or terminate the Plan without
the consent of stockholders or Participants, except that, without the approval
of the stockholders of the Corporation, no amendment, alteration, suspension,
discontinuation or termination shall be made if stockholder approval is required
by any federal or state law or regulation or by the rules of any stock exchange
on which the Shares may then be listed, or if the Board in its discretion
determines that obtaining such stockholder approval is for any reason advisable;
provided, however, that without the written consent of the Participant, no
amendment, alteration, suspension, discontinuation or termination of the Plan
may materially and adversely affect the rights of such Participant under any
Award theretofore granted to him. The Committee may, consistent with the terms
of the Plan, waive any conditions or rights under, amend any terms of, or amend,
alter, suspend, discontinue or terminate, any Award theretofore granted,
prospectively or retrospectively; provided, however, that without the consent of
a Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him.

SECTION 11. GENERAL PROVISIONS
11.01
No Right to Awards; No Stockholder Rights. No Participant, employee or director
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants, employees and directors,
except as provided in any other compensation, fee or other arrangement. No Award
shall confer on any Participant any of the rights of a stockholder of the
Corporation unless and until Shares are in fact issued to such Participant in
connection with such Award.

11.02
Withholding. To the extent required by applicable Federal, state, local or
foreign law, the Participant or his successor shall make arrangements
satisfactory to the Corporation, in its discretion, for the satisfaction of any
withholding tax obligations that arise in connection with an Award. The
Corporation shall not be required to issue any Shares or make any other payment
under the Plan until such obligations are satisfied.

The Corporation is authorized to withhold from any Award granted or any payment
due under the Plan, including from a distribution of Shares, amounts of
withholding taxes due with respect to an Award, its exercise or any payment
thereunder, or to any other payment of compensation by the Corporation to a
Participant outside of the Plan, and to take such other action as the Committee
may deem necessary or advisable to enable the Corporation and Participants to
satisfy obligations for the payment of such taxes. This authority shall include
authority to withhold or receive Shares, Awards or other property and to make
cash payments in respect thereof in satisfaction of such tax obligations. The
Fair Market Value of any Shares withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates or such other limitations as will not cause
adverse accounting consequences or cost, except as otherwise specifically
provided in any Award Agreement with respect to a Participant subject to tax
withholding in any foreign jurisdiction in which there is no minimum statutory
withholding rates.
11.03
No Right to Employment or Continuation of Service. Nothing contained in the Plan
or any Award Agreement shall confer, and no grant of an Award shall be construed
as conferring, upon any Participant any right to continue in the employ or
service of the Corporation, any Subsidiary or any Affiliate or to interfere in
any way with the right of the Corporation, any Subsidiary or any Affiliate or
stockholders to terminate his employment or service at any time or increase or
decrease his compensation, fees, or other payments from the rate in existence at
the time of granting of an Award, except as provided in any Award Agreement or
other compensation, fee or other arrangement.

11.04
Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Corporation;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Corporation’s obligations under the Plan to
deliver Shares or other property pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.

11.05
No Limit on Other Compensatory Arrangements. Nothing contained in the Plan shall
prevent the Corporation from adopting other or additional compensation, fee or
other arrangements (which may include, without limitation, employment agreements
with executives and arrangements which relate to Awards under the Plan), and
such arrangements may be either generally applicable or applicable only in
specific cases. Notwithstanding anything in the Plan to the contrary, the terms
of each Award shall be construed so as to be consistent with such other
arrangements in effect at the time of the Award.

11.06
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

11.07
Governing Law. The validity, interpretation, construction and effect of the Plan
and any rules and regulations relating to the Plan shall be governed by the laws
of the Commonwealth of Pennsylvania (without regard to the conflicts of laws
thereof), and applicable Federal law.

11.08
Severability. If any provision of the Plan or any Award is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
Award, it shall be deleted and the remainder of the Plan or Award shall remain
in full force and effect; provided, however, that, unless otherwise determined
by the Committee, the provision shall not be construed or deemed amended or
deleted with respect to any Participant whose rights and obligations under the
Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.

SECTION 12. TERM OF THE PLAN
12.01
The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the Shares available for issuance under the
Plan have been issued and all restrictions on such Shares under the terms of the
Plan and the agreements evidencing Awards granted under the Plan have lapsed.
However, Awards shall not be granted later than the tenth anniversary of the
Effective Date.





-1-

